Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s claim amendments filed on 01/04/2022. Claims 1-20 are pending. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview and subsequent email correspondence with attorney Howard Sobelman on April 14, 2022.  

AMENDMENT TO THE CLAIMS

1. (Amended) A method, comprising:
causing a displaying of an outline of a selected damaged part of a damaged vehicle to be captured with a camera of a client device;
causing the camera of the client device to capture an image of the damaged vehicle based on the displaying of the outline of the selected damaged part;
receiving, at a server computing device over an electronic network and from the client device, the image of the damaged vehicle;
aligning the image to an undamaged version of the damaged vehicle; 
segmenting the image into vehicle parts; and 
detecting damage to a set of parts of the damaged vehicle by comparing portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle, wherein detecting damage to the set of parts includes: 
comparing at least one of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle;
determining whether at least one of the edge distribution, the texture comparison, and the spatial correlation exceeds a respective threshold difference value, wherein damage is detected in a portion of a vehicle part in the image if at least one of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value; 
detecting a pose of the damaged vehicle in the image; and
determining which external vehicle parts are damaged in the image; and
calculating an estimated repair cost for the damaged vehicle based on which external vehicle parts are damaged based on accessing a parts database that includes repair costs.

2. The method of claim 1, wherein the parts database that includes repair costs includes estimates for parts and labor for individual parts.

3. The method of claim 1, further comprising removing artifacts from the image by:
removing background material from the image; and 
removing specular reflection due to incident light on the damaged vehicle shown in the image.

4. The method of claim 1, wherein damage is detected in a portion of a vehicle part in the image if at least two of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value. 

5. The method of claim 1, wherein the detecting damage to the set of parts includes comparing each of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle.

6. (Amended) The method of claim 1, wherein the detecting the pose of the damaged vehicle in the image comprises:
training a first Convolutional Neural Networks (CNN) of a plurality of CNNs to detect the pose of  a damaged vehicle in  the image; and
training each of the plurality of CNNs to detect damage on a respective vehicle part of a plurality of external vehicle parts; and
executing the first CNN to detect the pose of the damaged vehicle in the image.

7. The method of claim 1, wherein detecting damage to the set of parts further includes inferring damage to internal parts of the damaged vehicle from the determined damaged external vehicle parts; and
wherein calculating the estimated repair cost for the damaged vehicle is further based on which internal vehicle parts are inferred to be damaged.

8. The method of claim 7, wherein inferring damage to internal parts of the damaged vehicle from the determined damaged external vehicle parts comprises executing a Markov Random Field (MRF) algorithm.

9. (Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computing device to perform operations of:
causing a displaying of an outline of a selected damaged part of a damaged vehicle to be captured with a camera of a client device;
causing the camera of the client device to capture an image of the damaged vehicle based on the displaying of the outline of the selected damaged part;
receiving, from the client device, the image of the damaged vehicle;
aligning the image to an undamaged version of the damaged vehicle; 
segmenting the image into vehicle parts; and 
detecting damage to a set of parts of the damaged vehicle by comparing portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle, wherein detecting damage to the set of parts includes: 
comparing at least one of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle;
determining whether at least one of the edge distribution, the texture comparison, and the spatial correlation exceeds a respective threshold difference value, wherein damage is detected in a portion of a vehicle part in the image if at least one of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value; 
detecting a pose of the damaged vehicle in the image; and
determining which external vehicle parts are damaged in the image; and
calculating an estimated repair cost for the damaged vehicle based on which external vehicle parts are damaged based on accessing a parts database that includes repair costs.

10. The computer-readable medium of claim 9, wherein the parts database that includes repair costs includes estimates for parts and labor for individual parts.

11. The computer-readable medium of claim 9, further comprising removing artifacts from the image by:
removing background material from the image; and 
removing specular reflection due to incident light on the damaged vehicle shown in the image.

12. The computer-readable medium of claim 9, wherein damage is detected in a portion of a vehicle part in the image if at least two of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value. 

13. The computer-readable medium of claim 9, wherein the detecting damage to the set of parts includes comparing each of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle.

14. (Amended) The computer-readable medium of claim 9, wherein the detecting the pose of the damaged vehicle in the image comprises:
training a first Convolutional Neural Networks (CNN) of a plurality of CNNs to detect the pose of a damaged vehicle in the image; and
training each of the plurality of CNNs to detect damage on a respective vehicle part of a plurality of external vehicle parts; and
executing the first CNN to detect the pose of the damaged vehicle in the image.

15. The computer-readable medium of claim 9, wherein detecting damage to the set of parts further includes inferring damage to internal parts of the damaged vehicle from the determined damaged external vehicle parts; and
wherein calculating the estimated repair cost for the damaged vehicle is further based on which internal vehicle parts are inferred to be damaged.

16. The computer-readable medium of claim 15, wherein the inferring damage to internal parts of the damaged vehicle from the determined damaged external vehicle parts comprises executing a Markov Random Field (MRF) algorithm.

17. (Amended) A computing device, comprising: a processor; and 
a memory storing instructions that, when executed by the processor, cause the computing device to perform operations of:
causing a displaying of an outline of a selected damaged part of a damaged vehicle to be captured with a camera of a client device;
causing the camera of the client device to capture an image of the damaged vehicle based on the displaying of the outline of the selected damaged part;
receiving, from the client device, the image of the damaged vehicle;
aligning the image to an undamaged version of the damaged vehicle; 
segmenting the image into vehicle parts; and 
detecting damage to a set of parts of the damaged vehicle by comparing portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle, wherein detecting damage to the set of parts includes: 
comparing at least one of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle;
determining whether at least one of the edge distribution, the texture comparison, and the spatial correlation exceeds a respective threshold difference value, wherein damage is detected in a portion of a vehicle part in the image if at least one of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value; 
detecting a pose of the damaged vehicle in the image; and
determining which external vehicle parts are damaged in the image; and
calculating an estimated repair cost for the damaged vehicle based on which external vehicle parts are damaged based on accessing a parts database that includes repair costs.

18. (Amended) The computing device of claim 17, wherein the detecting the pose of the damaged vehicle in the image comprises:
training a first Convolutional Neural Networks (CNN) of a plurality of CNNs to detect the pose of a damaged vehicle in the image; and
training each of the plurality of CNNs to detect damage on a respective vehicle part of a plurality of external vehicle parts; and
executing the first CNN to detect the pose of the damaged vehicle in the image.

19. The computing device of claim 17, wherein detecting damage to the set of parts further includes inferring damage to internal parts of the damaged vehicle from the determined damaged external vehicle parts; and
wherein calculating the estimated repair cost for the damaged vehicle is further based on which internal vehicle parts are inferred to be damaged.

20. The computing device of claim 19, wherein the inferring damage to internal parts of the vehicle from the determined damaged external vehicle parts comprises executing a Markov Random Field (MRF) algorithm.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 9, 17 and their dependent claims 2-8, 10-16, and 18- 20 respectively are allowed because the closest prior art of record and references of   Swamy et al (US 2014/0229207 A1) in view of Konrardy et al (US 2020/0317216 A1) in any combination do not teach or render obvious to one of ordinary skill in the art a method comprising the following steps of aligning the image to an undamaged version of the damaged vehicle; segmenting the image into vehicle parts; and detecting damage to a set of parts of the damaged vehicle by comparing portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle, wherein detecting damage to the set of parts includes: comparing at least one of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the image to corresponding portions of each vehicle part in the undamaged version of the damaged vehicle; determining whether at least one of the edge distribution, the texture comparison, and the spatial correlation exceeds a respective threshold difference value, wherein damage is detected in a portion of a vehicle part in the image if at least one of the edge distribution, the texture comparison, and the spatial correlation exceed the  respective threshold difference value; detecting  a pose of the damaged vehicle in the image; and determining which external vehicle parts are damaged in the image; and calculating an estimated repair cost for the damaged vehicle based on which external vehicle parts are damaged based on accessing a parts database that includes repair costs.
Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons independent claims 2, 15 and 20 are allowable over the prior art of record, and claims 4-5, 8-11, 13-14, 16, 18-19, 21 and 23-25 are allowed by dependency. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
WANG et al (US 2016/0259981 A1) discloses Vehicle Detection Based on Hybrid Inage Template.
Li et al (US 2015/0254818 A1) discloses Image Transformation and Multi-View Output Systems and Methods.
Dijk et al (US 2014/0316825 .A1) discloses Image Based Damaged Recognition and Repair Cost Estimation.
Xaypanya et al (US 2014/0279762 A1) discloses Analytical Neural Network Intelligent Interface Machine Learning Method and System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691